DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alionte et al. (US 2006/0175877).  Regarding claim 1, Alionte teaches a vehicle seating assembly (see Figure 1) comprising: a first part (120); a second part including a second foam part (160 – see paragraph [0062]); a barrier including: a permeable portion (140; see paragraph [0060]) and a non-permeable portion (148; see paragraph [0063]); an air passageway extending through the first part (120), the second foam part (160), and the permeable portion (140) of the barrier (see paragraphs [0062], [0067] and Figure 2); and an air mover (150) fluidly coupled to the air passageway for moving air through the air passageway.


Regarding claim 2, Alionte teaches wherein the air passageway includes: an air passageway portion disposed through the first part (120; see paragraph [0067]); an air passageway portion disposed through the barrier and defined by the permeable portion (140) of the barrier (see paragraph [0062]); and an air passageway portion disposed through the second foam part (160; see paragraph [0062] and Figure 2).

Regarding claim 3, Alionte teaches wherein the first part (120) includes a first foam part (see paragraph [0007]; support portions can be made of foam).

Regarding claim 5, Alionte teaches wherein the first part (120) includes a base part (see paragraph [0059]; “lumbar support”) and wherein the second foam part (160) includes a seating support part (see paragraph [0060]; “support pad” – also see Figure 2).

Regarding claim 6, Alionte teaches wherein the barrier includes a film including a permeable portion (140) and a non-permeable portion (148 – see paragraph [0063]; “non-permeable plastic sheeting”).

Regarding claim 7, Alionte teaches wherein the barrier includes a non-woven cloth including a permeable portion (140) and a non-permeable portion (148 – see paragraph [0063]; “fiberous mesh” – see Figure 3B).

Regarding claim 8, Alionte teaches wherein the seating support part (160) is molded over the base part (120; see Figure 2).

Regarding claim 9, Alionte teaches wherein the seating support part (160) encapsulates an upper surface of the base part (120; see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alionte et al. (US 2006/0175877).  Regarding claim 4, it is described above what is disclosed by Alionte; however, the reference does not distinctly disclose the first part being made of molded plastic, EPP or polystyrene.  .

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim 10, the examiner notes that Alionte does not distinctly disclose or fairly suggest a modification to arrive at “the air passageway portion disposed through the base part includes a first segment including a first end disposed at an upper surface of the base part and a second end disposed in the interior of the base part, a second segment including a first end fluidly coupled with the second end of the first segment and a second end disposed proximate a center of the base, and a third segment including a first end fluidly coupled with the second end of the second segment and a second end fluidly coupled to the air mover.”  Such an arrangement would appear to destroy the Alionte invention and make the seat too large to accommodate such an arrangement.
Claims 11-14 depend from claim 10.

Claims 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding claim 15, the examiner notes that Alionte (the closest prior art) does not distinctly disclose or fairly suggest a modification to arrive at the film being disposed between the base part and the seating support part with the air passageway extending from an upper surface of the base part to an air mover disposed proximate a lower surface of the seating support part.
Claims 16-18 depend from claim 15.

Regarding claim 19, the examiner notes that Alionte (the closest prior art) does not distinctly disclose or fairly suggest a modification to arrive as the method as claimed.  Specifically the mold parts, injecting a foam and the specific arrangement.
Claim 20 depends from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636